On Motion to dismiss.
The opinion of the court was delivered by
Morgan, J.
An appeal was granted in this case on motion of defend*527ants, upon their furnishing “ bond in the sum. of one hundred and fifty' dollars if for a devolutive appeal, and according to law if suspensive.”
Motion is made to dismiss the appeal on the ground that the bond furnished is-not such a bond as the law requires.
The bond is as follows:
“ Know all men by these presents that we,-, as principal, and Thomas H. Lewis, as security, are held and firmly bound unto --, clerk of the district court in and for the parish of St. Landry, his heirs, executors, administrators or successors, in the sum of-dollars, for the payment whereof we bind ourselves, our heirs, executors, and administrators firmly by these presents.
“ Dated on the twentieth day of February, 1875.”
“Whereas, the above-bounden --- appeal from a certain final judgment rendered against them in the district court in and for the parish of St. Landry, in favor of -, in suit No. 12,262 of the docket of said court, entitled ‘ Elizabeth Gibbs, in her own right, et al. vs. J. A. Lum & Co.,’ now, therefore, the condition of the above obligation is such that if the said -shall prosecute this'-- appeal and shall satisfy whatever judgment may be rendered against -- — , or if the same shall be satisfied by the proceeds of the sale of-estate, real or personal; if-be cast in the appeal, then in that case the above obligation to be null and void, otherwise the said security shall be liable in-place.
“ Clerk’s office, parish of St. Landry.
“(Signed) ' THOMAS H. LEWIS,
“Attorney in fact for J. A. Lum & Co.
“(Signed) THOMAS H. LEWIS, Security.”
The judgment was signed on the twentieth of February, and the bond was given on the same day. It must be considered with reference to the order of appeal, and must be taken as a bond for a suspensive appeal.
The motion to dismiss is therefore denied.